            2:20-cv-02099-SLD # 6         Page 1 of 3                                                  E-FILED
                                                                           Monday, 08 June, 2020 03:01:37 PM
                                                                                Clerk, U.S. District Court, ILCD


                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

D’ANGELIS CHAMBERS,                                     )
     Plaintiff,                                         )
                                                        )
       v.                                               )            Case No. 2:20-cv-02099-SLD
                                                        )
ELIZABETH ALFONSO et al.,                               )
     Defendants.                                        )

                                    MERIT REVIEW ORDER

HAROLD A. BAKER, United States District Judge:

       Plaintiff pro se, D’Angelis Chambers, who is currently detained at the Champaign

County Jail, filed a complaint [1] under 42 U.S.C. § 1983, alleging violations of his

constitutional rights against several officials involved in his state criminal conviction.

                                I. MERIT REVIEW STANDARD

       Plaintiff’s complaint is before the Court for merit review pursuant to 28 U.S.C. §1915A,

which requires the Court to “screen” Plaintiff’s complaint, and through such process, identify

and dismiss any legally insufficient claim, or the entire action if warranted. A claim is legally

insufficient if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or (2) seeks monetary relief from a defendant who is immune from such relief.” 28

U.S.C. § 1915A(b)(1)-(2). In reviewing the complaint, the Court accepts the factual allegations

as true, liberally construing them in the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 649

(7th Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts must

be provided to “state a claim for relief that is plausible on its face.” Alexander v. United States,


                                                   1
          2:20-cv-02099-SLD # 6          Page 2 of 3




721 F.3d 418, 422 (7th Cir. 2013) (citation omitted).

                                       II. BACKGROUND

       Plaintiff identifies the following Defendants: Elizabeth Alfonso and Michael Cerventes,

Urbana Police Department Detectives; Matthew Hamm, Champaign County Assistant Public

Defender; Janie Miller-Jones, Champaign County Public Defender; Joel Fletcher and Scott

Larson, Champaign County Assistant States Attorneys; Diane Marlin, City of Urbana Mayor;

Julia R. Reitz, Champaign County State’s Attorney; Bryant Seraphin, Chief of the Urbana Police

Department; and the City of Urbana.

       The alleged constitutional violations Plaintiff describes in his complaint concern his

March 2020 state felony convictions. In summary, Plaintiff claims that his arrest warrant was not

supported by probable cause, the state’s attorneys’ charging information was defective on its

face, police perjured themselves at Plaintiff’s preliminary hearing, the state’s attorneys

knowingly permitted false testimony throughout Plaintiff's prosecution, and Plaintiff received

ineffective assistance of counsel.

       In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held as follows:

               [T]o recover damages for allegedly unconstitutional conviction or
               imprisonment, or for other harm caused by actions whose
               unlawfulness would render a conviction or sentence invalid, a
               § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus, 28 U.S.C. § 2254 (footnote omitted).

512 U.S. 477, 486-87 (1994). Thus, under Heck, a § 1983 claim for damages does not accrue if a

judgment in favor of the plaintiff on that claim “would necessarily imply the invalidity of [the


                                                 2
          2:20-cv-02099-SLD # 6           Page 3 of 3




plaintiff’s] conviction or sentence.” Id. at 487.

       Given the nature of Plaintiff’s allegations, he does not provide proof that his state

convictions have been overturned as required to raise his claims in this Court. Moreover, given

that Plaintiff filed his complaint the month following those convictions, any such proof that the

judgments of the trier of facts have been invalidated as outlined in Heck is improbable.

Accordingly, the Court dismisses Plaintiff’s complaint.

IT IS THEREFORE ORDERED:

       1) The Court DISMISSES Plaintiff’s complaint [1] under 28 U.S.C. 1915A(b)(1) for
          failure to state a federal claim on which relief may be granted. Any amendment
          to the complaint would be futile for the reasons stated. This case is, therefore,
          closed. The Clerk of the Court (“Clerk”) is directed to enter a judgment
          pursuant to Fed. R. Civ. P. 58.

       2) If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with
          this Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A
          motion for leave to appeal in forma pauperis should set forth the issues Plaintiff
          plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff chooses to
          appeal, he will be liable for the $505 appellate filing fee irrespective of the
          outcome of the appeal.

ENTERED June 8, 2020.




                                      s/ Harold A. Baker
                              ________________________________
                                     HAROLD A. BAKER
                              UNITED STATES DISTRICT JUDGE




                                                    3
